                   Case 5:19-cv-06646 Document 1 Filed 10/16/19 Page 1 of 32



 1   RED SAPPHIRE, P.C.
     Ugonne Ndukwu Lord (S.B.N 293237)
 2
     1905 N. Wilcox Ave, Suite 150
 3   Hollywood, California 90068
     Telephone: (949) 502-2047
 4
     Facsimile: (949) 502-2047
 5   ulord@rsapphire.com
     Plaintiffs’ Counsel
 6
 7
                            UNITED STATES DISTRICT COURT
 8                        NORTHERN DISTRICT OF CALIFORNIA
 9                                SAN JOSE DIVISION
10   JOSE GONZALEZ, GAMALIEL                    Case No.:
11   ARANDA, ARTURO ARZAMENDIA,                 ______________________________
     PEDRO DIAZ, MICHELLE EJIOFOR,
12   OLIVIA EJIOFOR, HANSEL                     CLASS ACTION COMPLAINT
13   HERNANDEZ, OSCAR LEMUS,
     MICHAEL MAENG, JOSUE SALAZAR,
14   and PASQUALO SODANO                        DEMAND FOR JURY TRIAL
15
     Plaintiffs,
16   vs.
17
     APPLE INC., a California Corporation
18
     Defendant.
19
20
21
22
23
24
25
26
27
28                                CLASS ACTION COMPLAINT
                                             i
                      Case 5:19-cv-06646 Document 1 Filed 10/16/19 Page 2 of 32



 1                                                      TABLE OF CONTENTS
 2   INTRODUCTION AND SUMMARY OF ACTION ......................................................1
 3   JURISDICTION AND VENUE........................................................................................2
 4   INTRADISTRICT ASSIGNMENT .................................................................................2
 5   THE PARTIES...................................................................................................................3
 6   FACTUAL ALLEGATIONS ............................................................................................4
 7      I. IPHONE AND IOS .................................................................................................................. 4
        II. APPLE’S FALSE CLAIMS REGARDING THE INTRODUCTION OF IOS UPDATES: ...................... 7
 8      III.  APPLE SECRETLY INPUTS “THROTTLING” TECHNOLOGY IN ITS IOS UPDATES: ................ 8
        VI.   INDEPENDENT RESEARCH CONFIRMS APPLE INTENTIONALLY THROTTLED DEVICES: ..... 9
 9
        VII. APPLE ADMITS TO INTENTIONAL INTERFERENCE OF DEVICES WITHOUT CONSENT: ...... 10
10   CLASS ALLEGATIONS ................................................................................................12
11   TOLLING OF APPLICABLE LIMITATIONS PERIODS ........................................16
12   CAUSES OF ACTION ....................................................................................................16
13   COUNT I ..........................................................................................................................16
14      TRESSPASS TO CHATTELS .................................................................................................. 16
15   COUNT II .........................................................................................................................17
16      VIOLATION OF THE COMPUTER FRAUD AND ABUSE ACT ......................................... 17
           18 U.S.C. § 1030(a), et seq. ................................................................................................................ 17
17   COUNT III .......................................................................................................................18
18      VIOLATION OF CALIFORNIA’S COMPUTER DATA ACCESS AND FRAUD ACT ....... 18
           California Penal Code § 502, et seq. .................................................................................................. 18
19
     COUNT IV .......................................................................................................................19
20
        VIOLATION OF CALIFORNIA UNFAIR COMPETITION LAW ........................................ 19
21         Cal. Bus. & Prof. Code § 17200, et seq. ............................................................................................. 19
22   REQUEST FOR RELIEF ...............................................................................................22
23   JURY TRIAL DEMAND ................................................................................................22
24
25
26
27
28                                                   CLASS ACTION COMPLAINT
                                                                ii
                 Case 5:19-cv-06646 Document 1 Filed 10/16/19 Page 3 of 32



 1
 2                 COMES NOW Plaintiffs Jose Gonzalez, Gamaliel Aranda, Arturo
 3   Arzamendia, Pedro Diaz, Michelle Ejiofor, Olivia Ejiofor, Hansel Hernandez, Oscar
 4   Lemus, Michael Maeng, Josue Salazar, and Pasqualo Sodano individually and on behalf
 5   of others similarly situated who purchased, owned, used, or leased one or more of
 6   Apple’s Devices1, who hereby file this class action for damages and equitable relief
 7   against Apple, Inc. (“Apple”) and alleges, based upon investigation of counsel and on
 8   information and belief, as follows:
 9                    INTRODUCTION AND SUMMARY OF ACTIONS
10          1.     Apple is considered to be the world's leading technology company, which
11   designs, manufactures, and markets personal computers and related personal computing
12   and mobile communication Devices along with a variety of related software, services,
13   peripherals, and networking solutions.
14          2.     iPhone has been the flagship product of Apple, which revolutionized the
15   mobile experience of the masses. iPhone was initially launched in the year 2007 and
16   thereafter, Apple has been launching its various models with upgrades from time to time.
17   The Apple iPhone’s user interface uses various versions of iOS operating systems designed
18   by Apple, which are upgraded from time to time.
19          3.     Apple launched its iPhone 6 and iPhone 6 Plus variants on September 9,
20   2014; iPhone 6s and iPhone 6s Plus variants on September 25, 2015; iPhone SE on March
21   31, 2016; and iPhone 7 and iPhone 7 Plus on September 16, 2016.
22          4.     This class action is brought against Apple for its fraudulent, unlawful,
23   deceptive and intentional interference with the operation and performance of the Devices,
24   which were updated with any of the iOS described below, and Apple’s failure to disclose
25
26
27   1The term “Device(s)” is hereinafter defined as the following products designed,
     marketed, and sold by Apple: iPhone 6, iPhone 6 Plus, iPhone 6s, iPhone 6s Plus, iPhone
28
     SE, iPhone 7, and iPhone 7 Plus.
                                   CLASS ACTION COMPLAINT
                                              1
                  Case 5:19-cv-06646 Document 1 Filed 10/16/19 Page 4 of 32



 1   that it would purposefully slow down the performance of the Devices through such
 2   updates. The iOS affecting the Devices include the following iOS 10 and 11 updates: iOS
 3   10.2.1, iOS 10.3, iOS 10.3.1, iOS 10.3.2, iOS 10.3.3, iOS 11.0.1, iOS 11.0.2, iOS 11.0.3,
 4   iOS 11.1, iOS 11.1.1, iOS 11.1.2, iOS 11.2, and iOS 11.2. Specifically, iOS 10.2.1 and
 5   iOS 11.2 shall be referred to as “iOS Updates.”
 6          5.     Instead of enhancing the performance of the Devices through these updates
 7   as Apple had initially claimed, the iOS Updates unlawfully hindered and interfered with
 8   the Devices’ performance capabilities.
 9          6.     By intentionally failing to disclose material facts, Apple disregarded the
10   rights of the Plaintiffs and the class members.
11          7.     Due to Apple’s unlawful, deceitful, and intentional actions, Plaintiffs and
12   Class members have suffered economic loss and damages.
13                                JURISDICTION AND VENUE
14          8.     This Court has subject matter jurisdiction pursuant to the Class Action
15   Fairness Act of 2005 (“CAFA”), 28 U.S.C. 1332(d), because (1) the aggregate amount in
16   controversy exceeds $5 million, exclusive of interest and costs, (2) there are more than 100
17   Class members, and (3) at least some members of the proposed Class have a different state
18   citizenship from Apple.
19          9.     This Court has personal jurisdiction over Apple as it is headquartered in
20   Cupertino, California, it conducts significant business activities within the state of
21   California, and it purposefully avails itself of the privileges of conducting business within
22   the Northern District of California (hereinafter, the “District”.)
23          10.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because
24   Apple resides in this District and a substantial part of the events and acts giving rise to
25   Plaintiffs’ and Class members’ claims occurred in this District.
26                              INTRADISTRICT ASSIGNMENT
27          11.    Assignment to the San Jose Division of this District is proper pursuant to the
28   Northern District of California Local Rule 3-2(c) and 3-2(e), since a substantial part of the
                                    CLASS ACTION COMPLAINT
                                               2
                  Case 5:19-cv-06646 Document 1 Filed 10/16/19 Page 5 of 32



 1   event giving rise to the claims originated from one of the counties served by the San Jose
 2   Division.
 3                                         THE PARTIES
 4   Plaintiffs
 5          12.     Plaintiff Jose Gonzalez, an individual, is a resident of the State of
 6   California and acquired one or more Devices.
 7          13.    Plaintiff Gamaliel Aranda, an individual, is a resident of the State of
 8   California and acquired one or more Devices.
 9          14.    Plaintiff Arturo Arzamendia, an individual, is a resident of the State of
10   California and acquired one or more Devices.
11          15.    Plaintiff Pedro Diaz, an individual, is a resident of the State of California
12   and acquired one or more Devices.
13          16.    Plaintiff Michelle Ejiofor, an individual, is a resident of the State of
14   California and acquired one or more Devices.
15          17.    Plaintiff Olivia Ejiofor, an individual, is a resident of the State of California
16   and acquired one or more Devices.
17          18.    Plaintiff Hansel Hernandez, an individual, is a resident of the State of
18   California and acquired one or more Devices.
19          19.    Plaintiff Oscar Lemus, an individual, is a resident of the State of California
20   and acquired one or more Devices.
21          20.    Plaintiff Michael Maeng, an individual, is a resident of the State of
22   California and acquired one or more Devices.
23          21.    Plaintiff Josue Salazar, an individual, is a resident of the State of California
24   and acquired one or more Devices.
25          22.    Plaintiff PJ Sedano, an individual, is a resident of the State of Nevada and
26   acquired one or more Devices.
27
28
                                    CLASS ACTION COMPLAINT
                                               3
                  Case 5:19-cv-06646 Document 1 Filed 10/16/19 Page 6 of 32



 1   Defendants
 2          23.    Apple is a California corporation that has its principal place of business at 1
 3   Infinite Loop, Cupertino, CA 95014.
 4                                  FACTUAL ALLEGATIONS
 5   I.     iPhone and iOS
 6          24.    Apple is considered to be the world's leading technology company which
 7   designs, manufactures, and markets personal computers and related personal computing
 8   and mobile communication Devices along with a variety of related software, services,
 9   peripherals, and networking solutions. Apple sells its products worldwide through its
10   online stores, its retail stores, its direct sales force, third-party wholesalers, and resellers.
11   The company's hardware products include the iPhone (smart phone), the iPad (tablet
12   computer), the Mac (personal computer), the iPod (portable media player), the Apple
13   Watch (smartwatch), the Apple TV (digital media player), the AirPods (wireless earbuds)
14   and the HomePod (smart speaker).
15          25.    iPhone is the brand name for series of Smart Phones designed and marketed
16   by Apple. Though Apple designs, manufactures and markets various hardware products,
17   iPhone has been the flagship product of Apple which revolutionized the mobile experience
18   of the masses. iPhone gave such an immense popularity to Apple that Apple is known as
19   an iPhone company. In Apple’s fiscal third quarter 2019 earnings report, the iPhone
20   represented 48.29% of Apple’s revenue making the iPhone the largest single contributor
21   of Apple’s revenues. 2 The wheels of Apple’s growth revolve around the sales of its
22   iPhones.
23          26.    The iPhone was initially launched in the year 2007 as a first-generation
24   iPhone and thereafter, Apple has been launching its various models with upgrades from
25
26
     2 Chris Welch, The iPhone now makes up less than half of Apple’s business, The Verge
27   (July 30, 2019) https://www.theverge.com/2019/7/30/20747526/apple-q3-2019-earnings-
28   iphone-services-ipad-mac-sales-china

                                     CLASS ACTION COMPLAINT
                                                4
                  Case 5:19-cv-06646 Document 1 Filed 10/16/19 Page 7 of 32



 1   time to time. Till date, Apple has released twelve generations of iPhone models, each
 2   accompanied twelve major releases of the iOS operating systems.
 3          27.    Apple requires all iPhones to use Apple’s own operating system known as
 4   iPhone Operating System, or more commonly iOS. Using the iOS software is mandatory
 5   for every iPhone user as Apple claimed and marketed it as more secure and user-friendly
 6   than competing operating systems used by other mobile manufacturing companies. iPhone
 7   consumers have no other choice but to use iOS.
 8          28.    All iPhone users are effectively required to update the iOS software when
 9   Apple releases new updates. When an iOS update is available, Apple continuously sends
10   push notifications to iPhone devices until the iOS update is downloaded by the user.
11   Without updating the iOS, the iPhone becomes virtually useless overtime as applications
12   stop working, additional storage space is consumed, functionality problems begin,
13   technical support for older iOS versions are discontinued, and the iPhone becomes
14   susceptible to security vulnerabilities. iPhone users, including the Plaintiffs and Class
15   members, are therefore required to update to the latest iOS version should they wish to
16   continue the prolonged use of their phones. Below is an example of the iOS 10.1.1
17   update notification, as shown in Exhibit 1:
18
19
20
21
22
23
24
25
26
27
28
                                   CLASS ACTION COMPLAINT
                                              5
                     Case 5:19-cv-06646 Document 1 Filed 10/16/19 Page 8 of 32



 1             29.    Apple continuously marketed the integration between the iOS and the
 2   hardware of the iPhone as being superior to their competitors alleging faster speeds and
 3   greater efficiency. On or about July 24, 2015, Apple began a marketing campaign entitled
 4   “Why There’s Nothing Quite like iPhone3.” As a part of this campaign, Apple claimed that
 5   their iPhones had “hardware and software that were designed to work with each other. And
 6   enhance each other. By people who frequently see each other. That’s how you make a
 7   phone that works ridiculously well.”4
 8             30.    In actuality, the hardware in iPhones do not work “ridiculously well” with
 9   the iOS software over the long term. Within the first year that the iPhone 6 and 6s were
10   released to the public, iPhone users began to report sudden and unexpected shutdowns of
11   their phones. By the fall of 2016, reports of several battery-related issues quickly grew as
12   users began to document the unexpected shutdown of their iPhones, even with a battery
13   range of 30%-40%+ remaining.5 By November 2016, it was evident to Apple that these
14   defects were a serious issue expanding across multiple iPhones, including the Devices
15   subject to this class action. Thousands of Device users complained to Apple, as shown in
16   the 124-page thread on Apple’s support communities regarding the issue.6
17             31.    Initially, Apple did not publicly acknowledge any of the Device users’
18   complaints. Finally, on November 30, 2016 Apple admitted there was a problem causing
19   iPhones to “unexpectedly shut down.”7 With that said, instead of fully disclosing the extent
20   of the iOS defect to Device users, Apple duplicitously downplayed the defect as only
21
22
23   3 Eric Slivka, Apple Launches “Why There’s Nothing Quite Like iPhone’ Web Campaign,
24   MacRumors (July 24, 2015) https://www.macrumors.com/2015/07/24/nothing-quite-like-
     iphone-campaign/
25   4   Id.
     5Gordon Kelly, Apple iOS 10.2.1 Has A Nasty Surprise, Forbes (Jan. 24, 2017),
26
    https://goo.gl/8MefnM.
27 6 Id
    7 iPhone 6s Program for Unexpected Shutdown Issues, Apple Support (November 30,
28
    2016) https://support.apple.com/iphone6s-unexpectedshutdown
                                     CLASS ACTION COMPLAINT
                                                6
                    Case 5:19-cv-06646 Document 1 Filed 10/16/19 Page 9 of 32



 1   affecting “a very small number of iPhones 6s devices” “within a limited serial number
 2   range that were manufactured between September and October 2015.”8
 3            32.    Apple blamed worn out lithium ion batteries for such shutdowns and offered
 4   replacement of batteries for iPhone 6, 6 Plus, 6s, and 6s Plus devices at a discounted price.
 5            33.    Apple knew, or should have known, this November 2016 statement was false
 6   based on the countless number of complaints by Device users. These credible complaints
 7   were even made by those who owned the relatively new iPhone 7 models, a model which
 8   Apple never acknowledged could be affected by the shutdown defect.
 9   II.      Apple’s False Claims Regarding the Introduction of iOS Updates:
10            34.    Apple released its iOS 10.2.1 update on January 23, 2017 for the Devices.
11            35.    Apple claimed the iOS 10.2.1 update contained “bug fixes” and “improve[d]
12   security” of the Devices, as shown in Exhibit 2. Publicly, Apple declared this software
13   update had largely resolved the shutdown issues.
14
15
16
17
18
19
20            36.    Plaintiffs, including Class members, relied on Apple’s assurances that the
21   new iOS 10.2.1 would fix the issue causing their Device to abruptly shutdown. They
22   believed the update would increase the performance, efficiency, and security of their
23   Device as Apple claimed.
24
25
26
27
     8   Id
28
                                    CLASS ACTION COMPLAINT
                                               7
                   Case 5:19-cv-06646 Document 1 Filed 10/16/19 Page 10 of 32



 1          37.      Apple never disclosed that hidden in the iOS 10.2.1 update was technology
 2   that would intentionally slow down, or “throttle”, the Devices in the attempt to reduce the
 3   frequency of their abrupt shutdowns.
 4   III.   Apple Secretly Inputs “Throttling” Technology in its iOS Updates:
 5          38.      Unbeknownst to Plaintiffs and Class members, Apple was hiding a much
 6   bigger defect. The performance demands that the iOS software placed on the Devices’
 7   hardware created an incompatible failure that caused the Devices to unexpectedly
 8   shutdown. This failure is hereinafter referred to as the “Defect.”
 9          39.      Instead of actually fixing the Defect, Apple decided to put a band-aide over
10   the Defect by unlawfully throttling the performance of the Devices without the knowledge
11   or consent of the Device users. Apple surreptitiously masked technology in the 10.2.1 iOS
12   update that would intentionally decrease the performance of the Devices in an effort to
13   reduce the frequency of the Defect, which is a blatant violation of multiple federal and
14   state laws.
15          40.      On December 2, 2017, Apple released another update known as iOS 11.2, as
16   shown in Exhibit 3. Once again, Apple told Device users that the update was for “bug fixes
17   and improvements.”
18
19
20
21
22
23
24          41.      Once again, Apple secretly and unlawfully imbedded throttling technology
25   into the iOS 11.2 update without providing customers with any notice what-so-ever.
26          42.      After installing the updates, the Plaintiffs immediately noticed their Devices
27   had slowed down considerably.          The performance of the Plaintiffs’ Devices was
28   significantly reduced despite the “improvements” Apple promised.
                                     CLASS ACTION COMPLAINT
                                                8
                  Case 5:19-cv-06646 Document 1 Filed 10/16/19 Page 11 of 32



 1          43.     On or about December 9, 2017, Reddit author TeckFire revealed that Apple
 2   was intentionally slowing down iPhones 9. The public backlash was swift, immediate and
 3   unmistakable.
 4   VI.    Independent Research Confirms Apple Intentionally Throttled Devices:
 5          44.     After TeckFire’s Reddit article was picked up by several news outlets, John
 6   Poole, the founder of benchmarking firm Primate Labs, collected data from thousands of
 7   Devices and posted his results on December 18, 2017.10 The test results showed that an
 8   iPhone 6S operating iOS 10.2 pooled the expected performance peak without any
 9   hindrance. Upon the introduction of the iOS 10.2.1 update in January 2017, the data
10   showed a significant decline in performance. These tests were repeated in the iOS 11.2
11   update with substantially similar results 11.
12          45.     Poole wrote: “The distribution of iPhone 6S scores for iOS 10.2.0 appears
13   unimodal with a peak around the average score. However, the distribution of iPhone 6S
14   scores for iOS 10.2.1 appears multimodal, with one large peak around the average and
15   several smaller peaks around lower scores. Under iOS 11.2.0 the effect is even more
16   pronounced.”12 Poole’s findings are illustrated in the image shown below and attached as
17   Exhibit 4:
18   //
19   //
20   //
21
22
23
24   9Original post archived on Pastebin: https://pastebin.com/JergYngQ; active reddit thread:
     https://www.reddit.com/r/iphone/comments/7inu45/psa_iphone_slow_try_replacing_your
25   _battery/
26
     10 John Poole, iPhone Performance and Battery Age, Primate Labs (December 18, 2017),
27   http://www.geekbench.com/blog/2017/12/iphone-performance-and-battery-age/
     11 Id
28
     12 Id
                                    CLASS ACTION COMPLAINT
                                               9
                     Case 5:19-cv-06646 Document 1 Filed 10/16/19 Page 12 of 32



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11             46.     Poole reported that, the results for the iPhone 7 show a similar pattern. With
12   iOS 10.2, 10.2.1 and 11.1.2, the iPhone 7 results show one large peak at the average
13   maximum performance expected of the iPhone. But iPhone 7s running iOS 11.2 then show
14   one maximum peak followed by three smaller peaks. Pool wrote - “The distribution of
15   iPhone 7 scores under iOS 10.2.0, iOS 10.2.1, and iOS 11.1.2 appears identical. However,
16   the distribution changes with iOS 11.2.0 and starts to look like the iPhone 6S distribution
17   from 10.2.1.” 13
18             47.     On the basis of his studies, Poole opined that - “The difference between
19   10.2.0 and 10.2.1 is too abrupt to be just a function of battery condition. I believe (as do
20   others) that Apple introduced a change to limit performance when battery condition
21   decreases past a certain point.”14
22   VII.      Apple Admits to Intentional Interference of Devices Without Consent:
23             48.     The evidence published by Poole was insurmountable. Two days after Poole
24   published his findings, December 20, 2017, Apple admitted to one of the largest consumer
25   frauds in history. For the first time since Apple’s deceptive throttling practices began,
26
27
     13   Id
28
     14   Id
                                       CLASS ACTION COMPLAINT
                                                  10
                  Case 5:19-cv-06646 Document 1 Filed 10/16/19 Page 13 of 32



 1   Apple admitted that prior updates intentionally slowed the performance of the Devices.
 2   Apple stated:
 3                   Our goal is to deliver the best experience for customers, which includes
                     overall performance and prolonging the life of their devices. Lithium—ion
 4
                     batteries become less capable of supplying peak current demands when in
 5                   cold conditions, have a low battery charge or as they age over time, which
                     can result in the device unexpectedly shutting down to protect its electronic
 6
                     components.
 7
                     Last year we released a feature for iPhone 6, iPhone 6s and iPhone SE to
 8
                     smooth out the instantaneous peaks only when needed to prevent the device
 9                   from unexpectedly shutting down during these conditions. We’ve now
                     extended that feature to iPhone 7, with iOS 11.2, and plan to add support for
10
                     other products in the future.15
11
12          49.      On December 28, 2017, Apple published a letter on its website further
13   admitting that it intentionally slowed down the performance of the Devices. Apple
14   apologized to customers for their deliberate actions.
15          50.      The opening statement of the said letter read:
16                   “We’ve been hearing feedback from our customers about the way we
                     handle performance for iPhones with older batteries and how we have
17
                     communicated that process. We know that some of you feel Apple has let
18                   you down. We apologize.”16
19
20          51.      In its letter, Apple further admitted that it interfered with the performance of
21   the Devices in the following statement:
22
23
24
     15Shara Tibiken, Apple admits slowing older iPhones, says it’s to prevent battery issues,
25   C/Net (Dec. 20, 2017) https://www.cnet.com/news/apple-slows-down-older-iphone-
26   battery-issues/#ftag=CAD-09-10aai5b

27   16Yoni Heisler, Apple apologizes for throttling older iPhone models, cuts $50 off battery
28   replacement program, BGR (December 28, 2017), https://bgr.com/2017/12/28/iphone-
     battery-apple-apology-letter-battery-replacement/
                                     CLASS ACTION COMPLAINT
                                                    11
                   Case 5:19-cv-06646 Document 1 Filed 10/16/19 Page 14 of 32



 1                   “About a year ago in iOS 10.2.1, we delivered a software update that
                     improves power management during peak workloads to avoid unexpected
 2
                     shutdowns on iPhone 6, iPhone 6 Plus, iPhone 6s, iPhone 6s Plus, and
 3                   iPhone SE. With the update, iOS dynamically manages the maximum
                     performance of some system components when needed to prevent a
 4
                     shutdown. While these changes may go unnoticed, in some cases users may
 5                   experience longer launch times for apps and other reductions in
                     performance. Customer response to iOS 10.2.1 was positive, as it
 6
                     successfully reduced the occurrence of unexpected shutdowns. We recently
 7                   extended the same support for iPhone 7 and iPhone 7 Plus in iOS 11.2.”17
 8
 9           52.     Apple further announced a reduction in the price of an out-of-warranty
10   iPhone battery from $79 to $29 for iPhone 6 or later models.18 However, Apple still did
11   not disclosed the Defect to customers making Device users believe that simply purchasing
12   a new battery would resolve the problem. Additionally, Apple never gave an option to
13   Device users to opt-out of the throttling their Devices or to uninstall the iOS versions that
14   throttled their Devices. Apple unlawfully interfered with the performance of Devices
15   without ever giving Plaintiffs notice or viable options.
16           53.       Apple’s    intentional,   wrongful,    and    deceptive     material   actions,
17   representations, and omissions directly and proximately caused the interference and loss of
18   value to Devices causing Plaintiffs and Class members to suffer economic harm as well as
19   other harm. Apple’s reckless and wonton disregard for its customers is the direct cause of
20   Plaintiffs’ damages.
21                                      CLASS ALLEGATIONS
22           54.     Plaintiffs bring this action pursuant to Fed. R. Civ. P. 23(a), (b)(2), (b)(3), or
23   (c)(4) individually and on behalf of the members of the following proposed classes:
24
25
26
27
     17 Id
28
     18 Id
                                      CLASS ACTION COMPLAINT
                                                 12
                  Case 5:19-cv-06646 Document 1 Filed 10/16/19 Page 15 of 32



 1                  All entities and individuals who have purchased or leased Devices, (i.e.
 2                  the iPhone 6, 6 Plus, 6s, 6s Plus, SE, 7, 7 Plus) in the United States prior
 3                  to December 20, 2017.
 4          55.     The following persons or entities are excluded from the above Class - (1) any
 5   Judge or Magistrate presiding over this action and members of their families; (2) The
 6   Defendant, Defendant’s subsidiaries, its predecessors, and any entity in which Defendant
 7   or its directors have a controlling stake, including their current or former employees,
 8   officers, and directors; (3) persons who properly execute and file a timely request for
 9   exclusion from the Class; (4) persons whose claims in this matter have been finally
10   adjudicated on merits or otherwise released; (5) Plaintiffs’ counsel and Defendant’s
11   counsel; and (6) the legal representatives, successors, and assigns of any such excluded
12   persons.
13          56.     The members of the above Class are current and/or past users of the Devices
14   during the specified period. The Defendant maintains records of all owners of the Devices
15   as Apple has provided each of them with a “unique hardware identifier” for their Device
16   as well as “unique account identifiers” associated with the owner’s Apple ID. Therefore,
17   the members of the above Class are identifiable from the records of the Defendant.
18          57.     Numerosity: Consistent with Federal Rule of Civil Procedure 23(a)(1), class
19   members are so numerous and geographically dispersed that joinder of all members to this
20   present action is impractical. Plaintiffs believe there are tens of millions of Class members
21   in the United States. Before the release of the iPhone 7, for example, it was reported that
22   there were 50 million iPhone 6 users and 20 million iPhone 5 or earlier users.19
23          58.     Commonality and Predominance: Consistent with Federal Rule of Civil
24   Procedure 23(a)(2) and 23(b)(3), the present complaint raises the following questions of
25
26
27   19U.S. iPhone Ownership Reaches All-Time High on Strength of iPhone 7, Comscore 20 (April
28   19, 2017), https://www.comscore.com/Insights/Blog/US-iPhone-Ownership-Reaches-All-Time-
     High-on-Strength-of-iPhone-7
                                    CLASS ACTION COMPLAINT
                                               13
                Case 5:19-cv-06646 Document 1 Filed 10/16/19 Page 16 of 32



 1   fact and law common to the Class members and these questions predominate over the
 2   interests of the individual Class members.
 3             a. Whether Apple released iOS updates that throttled, or slowed down, the
 4                performance of the Devices;
 5             b. Whether Apple failed to disclose that its iOS Updates would slow down the
 6                performance of the Devices;
 7             c. Whether Apple’s intentional throttling of the Devices interfered with its use
 8                or lowered its value.
 9             d. Whether Apple fraudulently concealed the throttling of the Devices from
10                Plaintiffs and Class members;
11             e. Whether Apple indulged in fraudulent misrepresentation in order to profit
12                from Plaintiffs and Class members by inducing them to purchase new
13                iPhones as replacements for their Devices;
14             f. Whether Apple’s unlawful acts caused injury to the Plaintiffs and the Class
15                members resulting in unjust enrichment to Apple;
16             g. Whether Apple is liable for breach of contract entered into between Apple
17                and the Plaintiffs and Class members;
18             h. Whether Apple’s unlawful acts constitute Trespass to Chattel;
19             i. Whether Apple violated the Computer Fraud and Abuse Act;
20             j. Whether Apple violated California’s Computer Data Access and Fraud Act;
21             k. Whether Apple violated California’s Unfair Competition Law;
22             l. Whether the Plaintiffs and the Class members are entitled to statutory,
23                compensatory, and/or consequential damages from Apple;
24             m. Whether the Plaintiffs and Class members are entitled to punitive damages
25                from Apple;
26             n. Whether additional relief should appropriately be granted in favor of the
27                Plaintiffs and Class members;
28
                                  CLASS ACTION COMPLAINT
                                             14
                  Case 5:19-cv-06646 Document 1 Filed 10/16/19 Page 17 of 32



 1          59.     Typicality: Consistent with Federal Rule of Civil Procedure 23(a)(3), the
 2   Plaintiffs’ claims are typical of the claims of the other members of the Class. The
 3   wrongful conduct of the Defendant has caused loss and injury to the Plaintiffs and the
 4   Class members.
 5          60.     Adequacy: Consistent with Federal Rule of Civil Procedure 23(a)(4), the
 6   Plaintiffs are adequate representatives of the Class because their interests do not conflict
 7   with the interests of the Class and are committed to vigorously pursuing this matter against
 8   Apple on behalf of the Class. The Plaintiffs have engaged competent counsel adequately
 9   experienced in litigation. The Plaintiffs are committed to diligently prosecuting the present
10   complaint on behalf of all Class members without hesitation.
11          61.     Superiority: Consistent with Federal Rule of Civil Procedure 23(b)(3), a
12   class action is superior to any other available means for the fair and efficient adjudication
13   of this controversy, and no unusual difficulties are likely to be encountered in the
14   management of this class action. Although the damages suffered by each individual Class
15   member are relatively small, the expense and burden of individual litigation would make
16   it very difficult or impossible for individual Class members to redress the wrongs done to
17   each of them individually. Moreover, the burden imposed on the judicial system by
18   individual litigation would be tremendous.
19          62.     This class action is fit for certification because the issue raised in the present
20   class action are common to all the Class members, the questions of law or fact common to
21   Class members predominate over any questions affecting only individual members, and
22   that the present class action is superior to other available methods for fairly and efficiently
23   adjudicating the controversy. Due to numerousness, joinder of all Class members is
24   impracticable. This class action will have benefits of economies of scale, better
25   management, single adjudication and comprehensive supervision of a single court. If
26   separate complaints are filed, inconsistent or varying adjudications with respect to
27   individual Class members would establish incompatible standards of conduct for the
28   Defendant. Moreover, the Defendant has acted on grounds that apply generally to the Class
                                     CLASS ACTION COMPLAINT
                                                15
                  Case 5:19-cv-06646 Document 1 Filed 10/16/19 Page 18 of 32



 1   and that the final injunctive relief or corresponding declaratory relief is appropriate
 2   respecting the Class as a whole.
 3          63.      The Plaintiffs reserve the right to alter, amend or modify any of the
 4   submissions, allegations, contentions and definitions if it becomes necessary due to
 5   additional investigation, discovery, or otherwise.
 6                   TOLLING OF APPLICABLE LIMITATIONS PERIODS
 7          64.      Apple had intentionally concealed its unlawful acts of throttling the
 8   Plaintiffs’ and Class members’ Devices without their knowledge or consent. The Plaintiffs
 9   had no way to discover the fraudulent concealment by the Defendant and therefore could
10   not bring a claim.      Consequently, Apple is prevented from asserting any statute of
11   limitations defence due to its intentional concealment.
12                                      CAUSES OF ACTION
13                                             COUNT I
14                                  TRESSPASS TO CHATTELS
15                            (On behalf of the Plaintiffs and the Class)
16          65.      California law prohibits the intentional intermeddling with personal property
17   in possession of another without consent, which results in either i) the deprivation of the
18   use of personal property, or ii) the impairment of the condition, quality, or usefulness of
19   the property.
20          66.      As per Apple’s representation, iOS 10.2.1 was designed only for fixing
21   “bugs” and “improving security” of the Devices. The same was claimed by Apple
22   regarding iOS 11.2 as well as the introduction of Apple Pay Cash. There was no
23   representation, notice, or disclaimer by Apple regarding diminishing the performance of
24   the Devices. Apple urged Plaintiffs and Class members to install these updates on their
25   Devices. Relying upon the representation of Apple, Plaintiffs and the Class members
26   installed the iOS 10.2.1 and 11.2 updates on their devices.
27
28
                                     CLASS ACTION COMPLAINT
                                                16
                     Case 5:19-cv-06646 Document 1 Filed 10/16/19 Page 19 of 32



 1             67.     However, Apple deliberately and surreptitiously imbedded throttling
 2   software in the iOS Updates that impaired the condition, quality, and usefulness of the
 3   Devices without the knowledge or consent of Plaintiffs or Class members.
 4             68.     Apple acted intentionally because it knew that Plaintiffs and Class members
 5   were downloading software to their Devices that reduced the performance of the Devices.
 6   Plaintiffs and Class members never consented to the installation of software that would
 7   diminish their Devices’ performance. Rather, Apple deceived them into believing these
 8   updates would improve the performance of their Devices.
 9             69.     The intentional and unauthorized interference by Apple of the Devices
10   caused substantial loss and injury to the Plaintiffs and the Class members as Plaintiffs’
11   livelihoods depend on the full use of their Devices. This includes, but is not limited to,
12   employment, family emergencies, loss of time caused by the Defect, etc. The total loss is
13   incalculable, however, it could have been prevented but for the actions of the Defendant.
14   Apple’s interference with their Devices was the actual, direct, and proximate cause of their
15   injury.
16             70.     The concealment of throttling software in the iOS Updates constitutes
17   deception for the purpose of unlawfully gaining access to the Devices.
18             71.     Plaintiffs seek punitive damages because Apple’s trespass was committed
19   from wanton or malicious motives, or reckless disregard of the rights of Plaintiffs and Class
20   members, for the purpose of concealing the Defect.
21                                              COUNT II
22                   VIOLATION OF THE COMPUTER FRAUD AND ABUSE ACT
23                                      18 U.S.C. § 1030(a), et seq.
24                              (On behalf of the Plaintiffs and the Class)
25             72.     The Plaintiffs reiterate the allegations made in the preceding paragraphs and
26   incorporate the same herein by this reference
27             73.     Pursuant to 18 U.S.C. § 1030(a)(5)(A), it is unlawful for any person, firm,
28   corporation or association, or any employee thereof to knowingly cause the transmission
                                       CLASS ACTION COMPLAINT
                                                  17
                  Case 5:19-cv-06646 Document 1 Filed 10/16/19 Page 20 of 32



 1   of a program, information, code, or command that intentionally causes damage without
 2   authorization to a protected computer. As defined in 18 U.S.C. § 1030(e)(2)(B), the
 3   Devices are protected computers.
 4          74.     Apple sent the iOS Updates to Plaintiffs’ and Class members’ Devices
 5   knowing that they contained code that would diminish, or throttle, the performance of their
 6   Devices.     Apple included the throttling technology in the iOS Updates in order to
 7   compensate for the Defects they failed to disclose to its customers. By failing to disclose
 8   to Plaintiffs and Class members material information concerning the iOS Updates,
 9   informed consent did not exist.
10          75.     By transmitting the iOS Updates to Plaintiffs and Class Members, Apple
11   intentionally caused unauthorized damage to the Devices by preventing the Devices from
12   operating as represented, warranted, and advertised. These intentional acts violate 18
13   U.S.C. § 1030(a).
14          76.     As a result of Apple’s conduct, Plaintiffs and Class members lost material
15   value, function, and use of their Devices resulting in economic loss. Additionally,
16   Plaintiffs and Class members were required to expend material sums of money or value to
17   repair and/or replace their Devices with fully functioning and performing phones.
18                                          COUNT III
19    VIOLATION OF CALIFORNIA’S COMPUTER DATA ACCESS AND FRAUD
20                                              ACT
21                             California Penal Code § 502, et seq.
22                          (On behalf of the Plaintiffs and the Class)
23          77.     The Plaintiffs reiterate the allegations made in the preceding paragraphs and
24   incorporate the same herein by this reference.
25          78.     Pursuant to Cal. Penal Code § 502, liability may be imposed on any person
26   who “knowingly accesses and without permission adds, alters, damages, deletes, or
27   destroys any data, computer software, or computer programs which reside or exist internal
28
                                   CLASS ACTION COMPLAINT
                                              18
                  Case 5:19-cv-06646 Document 1 Filed 10/16/19 Page 21 of 32



 1   or external to a computer, computer system, or computer network.” 20 Additionally,
 2   liability may be imposed to any person who “knowingly and without permission disrupts
 3   or causes the disruption of computer services or denies or causes the denial of computer
 4   services to an authorized user of a computer, computer system, or computer network.”21
 5          79.     By pushing the iOS Updates to the Devices, such transmission and
 6   subsequent download created “access” to the Devices as required by the code. Apple failed
 7   to disclose to the Plaintiffs and Class members that the iOS Updates contained throttling
 8   technology that would diminish the performance of their Devices. Consequently, the
 9   Plaintiffs and Class members were unable to consent to these changes.
10          80.     Instead of disclosing the Defects to the Plaintiffs and Class members, Apple
11   surreptitiously hid the throttling technology in the iOS Updates, which immediately
12   devalued the Devices and caused disruption of consumer services.
13          81.     As a result of Apple’s conduct, Plaintiffs and Class members lost material
14   value, function, and use of their Devices resulting in economic loss. Additionally,
15   Plaintiffs and Class members were required to expend material sums of money or value to
16   repair and/or replace their Devices with fully functioning and performing phones.
17                                           COUNT IV
18            VIOLATION OF CALIFORNIA UNFAIR COMPETITION LAW
19                             Cal. Bus. & Prof. Code § 17200, et seq.
20                           (On behalf of the Plaintiffs and the Class)
21          82.     The Plaintiffs and Class members reiterate the allegations made in the
22   preceding paragraphs and incorporate the same herein by this reference.
23          83.     Apple’s software agreement requires application of California law.
24   Consequently, Plaintiffs’ are entitled to assert this cause of action on behalf of themselves
25
26
27
     20 Cal. Penal Code § 502(c)(4)
28
     21 Id. § 502(c)(5)
                                      CLASS ACTION COMPLAINT
                                                 19
                    Case 5:19-cv-06646 Document 1 Filed 10/16/19 Page 22 of 32



 1   and the Class for Apple’s violation of Cal. Bus. Code § 17200, et seq (hereinafter, the
 2   “UCL.”)
 3            84.     The UCL prohibits unfair competition that is unlawful, unfair, or a fraudulent
 4   business act or practice.22
 5            85.     Apple had sold the Devices to the Plaintiffs and Class members for valuable
 6   consideration after having had made several representations through its advertising
 7   campaigns that the Devices had the best processors for optimum performance. Apple
 8   always represented its Devices as different from others by using catchphrases like – “There
 9   is an iPhone and there are other phones.” Apple promised the Plaintiffs and Class members
10   through its continuous advertising campaigns that the Devices were superior in quality and
11   performance as compared to their competitors.
12            86.     However, Apple failed to live up to its promises by knowing manufacturing,
13   selling, and distributing Devices with Defects causing unexpected shutdowns. Therefore,
14   Apple misled the Plaintiffs and Class members by continuing to market false and deceptive
15   advertisements, which caused loss to them by selling defective Devices for a considerable
16   price.
17            87.     Apple, unlawfully and to gain an unfair advantage, introduced software in its
18   iOS 10.2.1 and 11.2 intending to throttle the performance of the Devices without the
19   consent of the Plaintiffs and Class members. Consequently, Apple caused financial loss to
20   the Plaintiffs and Class members.
21            88.     The “unlawful” prong of the UCL is violated whenever there is “any business
22   practice that violate[s] an independent statutory duty.” 23
23            89.     Through these acts, Apple has violated California’s Computer Data Access
24   and Fraud Act thereby violating the “unlawful” prong of the UCL and through Apple’s
25   intentional concealment of Defects, Apple has also violated California common law.
26
27
     22 Cal. Bus. Code § 17200
28
     23 Cel-Tech Commc’ns, Inc. v. L.A. Cellular Tel. Co., 973 P.2d 527, 549 (Cal. 1999)
                                    CLASS ACTION COMPLAINT
                                                   20
                   Case 5:19-cv-06646 Document 1 Filed 10/16/19 Page 23 of 32



 1           90.        Apple’s conduct violated the “unfair” prong of the UCL because it was
 2   immoral, unethical, oppressive, unscrupulous, unconscionable, and/or substantially
 3   injurious to Plaintiffs and Class members. Apple’s practice was also contrary to
 4   legislatively declared public policy and the harm it caused to consumers outweighed its
 5   utility, if any.
 6           91.        Other “unlawful” and “unfair” acts committed by Apple include:
 7                      a.     Manufacturing, advertising, and selling Devices with known Defects
 8   resulting in the Devices not operating as advertised and warranted.
 9                      b.     Failure to notify Plaintiffs or Class members of the known Defects in
10   Devices resulting in the sales of Devices obtained without consumers’ fully informed
11   consent.
12                      c.     Developing iOS Updates that hide the Defects by throttling the
13   Devices to perform at significantly reduced speeds instead of developing technology to
14   resolve the Defect or informing the public of the Defect.
15                      d.     Surreptitiously embedding throttling technology in the iOS Updates
16   for the purpose of interfering with the Devices by reducing their performance speeds.
17                      e.     Profiting from the use of throttling technology that resulted in
18   Plaintiffs and Class members spending additional money on repairs or replacing their
19   Devices.
20           92.        As a direct result of Apple’s unlawful and unfair acts, the Plaintiffs and Class
21   members suffered monetary losses due to their devalued Devices as well as being required
22   to purchase new batteries and/or iPhones not affected with intentional throttling.
23           93.        Plaintiffs, individually and on behalf of the Class members are entitled to
24   seek an order enjoining Apple from committing such unfair business practices immediately
25   and in the future; restitution for themselves and all Class members in connection with their
26   Device purchase as well as iPhone batteries; and/or all applicable pre- and post-judgment
27   interest. Plaintiffs also seek attorneys’ fees and costs, for themselves and the Class, under
28   Cal. Code Civ. Proc. § 1021.5.
                                        CLASS ACTION COMPLAINT
                                                   21
                   Case 5:19-cv-06646 Document 1 Filed 10/16/19 Page 24 of 32



 1                                     REQUEST FOR RELIEF
 2            WHEREFORE, Plaintiffs for themselves and on behalf of the proposed Class
 3   respectfully request that the Court enter an order :
 4            a)     Certifying this case as a Class action on behalf of the Class defined above,
 5   appointing Plaintiffs as representatives of the Class and appointing their counsel as Class
 6   counsel;
 7            b)     Declaring that Apple’s actions described above are in breach of its
 8   contractual obligations, constitute a trespass to chattels and are violative of California’s
 9   False And Misleading Advertising Law;
10            c)     Enjoining Apple from continuing the unfair business practices detailed
11   above;
12            d)     Ordering Apple to pay such actual, statutory and punitive damages as
13   allowable by law;
14            e)     Ordering Apple to pay restitution of all the profits wrongfully obtained to
15   Plaintiffs and the other Class members,
16            f)     Ordering Apple to pay pre- and post-judgment interest on any and all
17   amounts awarded.
18            g)     Directing Apple to pay the attorneys’ fees and costs of the present
19   complaint;
20            h)     Any such other relief as this Court deems just and equitable.
21                                     JURY TRIAL DEMAND
22            Plaintiffs hereby demand a trial by jury on all issues so triable.
23   DATED: October 16, 2019                           Respectfully Submitted,
24
                                                      /s/ Ugonne Ndukwu Lord
25
                                                      Ugonne Ndukwu Lord, Esq.
26                                                    RED SAPPHIRE, P.C.
27                                                    Attorneys for Plaintiffs

28
                                      CLASS ACTION COMPLAINT
                                                 22
Case 5:19-cv-06646 Document 1 Filed 10/16/19 Page 25 of 32




EXHIBIT 1
Case 5:19-cv-06646 Document 1 Filed 10/16/19 Page 26 of 32
Case 5:19-cv-06646 Document 1 Filed 10/16/19 Page 27 of 32




EXHIBIT 2
Case 5:19-cv-06646 Document 1 Filed 10/16/19 Page 28 of 32
Case 5:19-cv-06646 Document 1 Filed 10/16/19 Page 29 of 32




EXHIBIT 3
Case 5:19-cv-06646 Document 1 Filed 10/16/19 Page 30 of 32
Case 5:19-cv-06646 Document 1 Filed 10/16/19 Page 31 of 32




EXHIBIT 4
Case 5:19-cv-06646 Document 1 Filed 10/16/19 Page 32 of 32
